Title: To George Washington from John Jay, 20 June 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 20th June 1779
        
        I have been honored with your Excellency’s Favor of the 14th Inst.
        Herewith enclosed is a Copy of a Letter I lately received from Major General Philips, respecting the exchange of Capt: Fetherston of the Convention Troops, with a Copy of a Resolution of Congress of the 18th Inst. on that Subject.
        Your Excellency’s Orders will find this Gentleman at Mount-Holly. The Southern Express is not yet arrived. I have the Honor to be With the greatest Esteem & Respect Your Excellency’s Most Obedt Servant
        
          John Jay Presidt
        
      